PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SPATIAL DIGITAL SYSTEMS, INC.
Application No. 16/006,695
Filed: 12 Jun 2018
For: Generating Acoustic Quiet Zone by Noise Injection Techniques

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed May 15, 2022.  

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a)” or the appropriate petition form – PTO/SB/64. This is not a final agency action within the meaning of 5 U.S.C. 704. No further petition fee is required.

On November 15, 2019, the Office mailed a final Office action, which set a shortened statutory period for reply of three months from the mailing date of the Office communication. No extensions of time were obtained under 37 CFR 1.137(a). Accordingly, the application became abandoned on Tuesday, February 18, 2020. On August 12, 2020, the Office mailed a Notice of Abandonment. 

A grantable petition under 37 CFR 1.137(a) must be accompanied by: 

The required reply to the outstanding Office action (unless previously filed);
The petition fee as set forth in 1.17(m); and,
A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The present petition does not meet requirement (3) above. In particular, the petition does not satisfy 37 CFR 1.137(b)(4). 

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). See MPEP § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional. 

In this instance, the petition under 37 CFR 1.137(a) was filed more than two years after the date the reply that resulted in the abandonment of this application was due. Therefore, petitioner is required to provide sufficient information as to the facts and circumstances surrounding the delay period to support a conclusion that the entire delay was unintentional. Id. at 12223. The present petition contains the required statement that “the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional.”  The petition also includes an “ADDITIONAL STATEMENT ESTABLISHING UNINTENTIONAL DELAY” attesting that the delay in filing was due to the COVID-19 outbreak. 

The Office has considered petitioner’s assertion that the delay was the result of the COVID-19 outbreak. However, the Office finds that the statement lacks specific details regarding the delay period to support a conclusion that the entire delay was unintentional. The Office further finds that petitioner is not entitled to relief afforded by the USPTO under the CARES Act in response to the COVID-19 outbreak. It is noted that the three-month shortened statutory period for response to the final rejection mailed November 15, 2019, fell on Monday, February 17, 2020, which is before the March 27, 2020 through June 30, 2020 (inclusive) relief period for small and micro entities to extend the patent related timing deadlines for filing a reply under the CARES Act notice. Moreover, petitioner is not eligible for a waiver of the petition fee as set forth in 37 CFR 1.17(m) due to the COVID-19 outbreak. Pursuant to the “June 2020 Update Regarding Certain Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Patent Applicants and Patentees” dated June 29, 2020, the USPTO requires that all petitions under 37 CFR 1.137(a) must be filed by July 31, 2020, to be eligible for a waiver of the petition fee in 37 CFR 1.17(m). Here, the petition under 37 CFR 1.137(a) was filed on May 15, 2022, after the time limit set in the June 2020 notice. 

Therefore, any renewed petition under 37 CFR 1.137(a) must be accompany by additional information regarding the period of delay. In particular, petitioner must discuss: (1) the cause of petitioner’s failure to timely file the required reply that resulted in abandonment; (2) when (approximate date) and how was the abandonment discovered; and (3) any delay between discovery of abandonment and filing of the petition under 37 CFR 1.137(a). Petitioner should provide a detailed explanation, including relevant dates, and identify responsible parties where appropriate. 

When addressing this delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 CFR 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:	Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:	Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:	EFS-Web

Telephone inquiries related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET